DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA (JP-2008100240-A)(NPL Ref O) in view of TOHRU (WO-2018070542-A1)(NPL Ref Q), further in view of YAMAGATA (US 20150231688 A1).
As to claim 1, MAEDA teaches a method for producing an outer panel having a character line (Figure 5 teaches a press (10) that forms a character line (85) in a sheet (12).), which is a bent surface between two surfaces, by using a punch and a blank holder (Figure 5 teaches blank holders (54) that hold the steel sheet (12) and a lower punch (52) that acts on the character line section.), and a die which opposes the punch and the blank holder (Figure 5 teaches an upper die (38) that opposes the punch (interpreted as item 52) and blank holders (54).), to perform press working on a blank disposed between the punch and the blank holder on one side and the die on the other side by draw forming or stretch forming (Figure 5 shows the press working apparatus (10) holds the ends of the blank (12) in the blank holders (54) while the interior of the blank is stretched by the action of the lower and upper portions of the press.), wherein the punch includes a projecting portion for forming the bent surface and a punch shoulder R portion at a punch top portion. (Figure 5 teaches the punch (52) has a peak portion interpreted as a projecting portion (area where the punch contacts the character line (85)) and a R portion (the edges of the punch).)
MAEDA does not explicitly disclose a static friction coefficient of a first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of a second portion of the punch which excludes the first portion with respect to the blank.
However, TOHRU teaches a static friction coefficient of a first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of a second portion of the punch which excludes the first portion with respect to the blank. (Page 9, 1st paragraph teaches that an important factor of increasing the thickness of a bent portion (10f) of the blank (10, See Figure 1) is the friction coefficient of the mold surface.  Later in the same paragraph, TOHRU discloses that increasing the friction coefficient of the areas that contact the bend in the blank (upper mold (21) and pad (27a) see Figure 6(i).) to reduce the outflow of material from the bend area.)
One of ordinary skill would have been motivated to apply the known friction increasing technique of TOHRU to the bend area contacting surfaces of MAEDA in order to reduce the outflow of material from that region and promote a constant wall thickness in that area.  (See TOHRU, Page 9, 1st paragraph) TOHRU discloses that the increased friction is important on the die around the bend area, so the combination is interpreted as only incorporating the increased friction around the peak protrusion of MAEDA.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known friction increasing technique of TOHRU to the bend area contacting surfaces of MAEDA because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
MAEDA in view of TOHRU does not explicitly disclose a contact pressure applied to the blank by at least one of the projecting portion and the punch shoulder R portion during the press working is higher than a contact pressure applied to the blank by a remaining portion of the punch which excludes the projecting portion and the punch shoulder R portion during the press working. MAEDA does disclose that the contact pressure is applied to the character line portion first by a separate punch apparatus, (See Figure 5, Item 90)
However, YAMAGATA teaches a contact pressure applied to the blank by at least one of the projecting portion and the punch shoulder R portion during the press working is higher than a contact pressure applied to the blank by a remaining portion of the punch which excludes the projecting portion and the punch shoulder R portion during the press working. (¶0050 teaches a relationship between friction and load to achieve a desirable material flow property of the blank during forming.  In order to increase the frictional resistance, an artisan can increase the coefficient of friction (as described in the combination with TOHRU), while also increasing the compressive load (as described in ¶0050).  The relationship between frictional force (which prevents the material outflow) and coefficient of friction and compressive load is represented by FS  = (coefficient of static friction, us) * (normal force FN).  Thus, an artisan looking to reduce material outflow would be motivated to maximize the force of static friction by increasing both the coefficient of static friction and normal force.)
One of ordinary skill would have been motivated to apply the known compressive force increase technique of YAMAGATA to the increased static friction material of the die from MAEDA in view of TOHRU in order to maintain the desired thickness of the bend line area of the workpiece in MAEDA by reducing the material outflow from that region.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known compressive force increase 

As to claim 2, MAEDA in view of TOHRU and YAMAGATA teaches the method for producing an outer panel having a character line according to claim 1, wherein a difference between the static friction coefficient of the first portion with respect to the blank and the static friction coefficient of the second portion with respect to the blank is 0.05 or more. (TOHRU, which is relied upon for teaching the increase in static friction, teaches that when you increase the static friction on portions of the punch/die, you do so between 0.05 and 0.4.  See Paragraph 1 on Page 9 of the machine translation.)

As to claim 3, MAEDA in view of TOHRU and YAMAGATA teaches the method for producing an outer panel having a character line according to claim 1, wherein the static friction coefficient is a static friction coefficient in a direction along which a concavity generated on the blank due to an initial strike of the projecting portion on the blank moves in a forming process. (TOHRU and YAMAGATA teach that the increase in frictional force (or static friction) is to prevent material outflow from a particular region of the workpiece/blank.  When applying these techniques to the process of MAEDA, the material outflow/thinning would need to be prevented from the character line area since that area is impacted first in the process.)

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA (JP-2008100240-A)(NPL Ref O) in view of TOHRU (WO-2018070542-A1)(NPL Ref Q) and YAMAGATA (US 20150231688 A1), as applied in claim 1, further in view of KUMAGAI (US 20180229287 A1).
As to claim 4, MAEDA in view of TOHRU and YAMAGATA teaches the method for producing an outer panel having a character line according to claim 1, wherein the projecting portion has an increased surface roughness/friction coefficient. (TOHRU, Page 9, 1st paragraph teaches an increase of the coefficient of friction of the die areas around the bend area (10f).)
MAEDA in view of TOHRU and YAMAGATA does not disclose wherein at least one of the projecting portion and the punch shoulder R portion includes particles having Vickers hardness of 700 HV or more.  TOHRU and YAMAGATA do not disclose the method of increasing friction.
However, KUMAGAI teaches wherein at least one of the projecting portion and the punch shoulder R portion includes particles having Vickers hardness of 700 HV or more. (Figure 3 teaches a projecting portion (35) of a die (30) for metalworking that has a film (50) applied to it.  ¶0008 and 0009 teach the use of films on the die for press working.  ¶0052 teaches the applied film (50) has a Vicker’s hardness of not less than 8000 due to the diamond crystals (interpreted as particles).  ¶0060 teaches the growth of the diamond crystals allows for a range of roughness values of the film, and that polishing (¶0060) can be used to adjust this roughness)
One of ordinary skill would have been motivated to apply the known diamond particulate film of KUMAGAI to the friction increasing method of MAEDA in view of TOHRU and YAMAGATA in order to provide a method of increasing the friction (due to the growth of diamond particles on the film) with diamond crystals that are highly stable in a chemical sense and are suppressed from reacting with the workpiece on the interface thereof. (KUMAGAI ¶0052)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known diamond particulate film of KUMAGAI to the friction increasing method of MAEDA in view of TOHRU and YAMAGATA because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 5, MAEDA in view of TOHRU, YAMAGATA and KUMAGAI teaches the method for producing an outer panel having a character line according to claim 4, wherein the punch includes a particle fixing portion having a holding layer which holds the particles, and the particle fixing portion is provided to at least one of the projecting portion and the punch shoulder R portion. (KUMAGAI, which is relied upon for the teaching of the particles, teaches a carbon film (50) on the die (30) that holds the diamond particles.  ¶0059 teaches the method of creating where a film is creating through growing diamonds in a base material layer.  TOHRU teaches that the friction increasing section is on the projecting portion of the die (see rejection of claim 1).)

As to claim 10, MAEDA in view of TOHRU, YAMAGATA and KUMAGAI teaches the method for producing an outer panel having a character line according to claim 4, wherein the particles come into contact with a non-design surface of the blank which is an inner surface of the outer panel. (MAEDA, Figure 5 teaches the lower punch has a protrusion section (Where it contacts the character line (85)) that contacts the inside surface of the outer panel.  This section is where the combined invention of MAEDA in view of TOHRU, YAMAGATA and KUMAGAI is interpreted as having the particles for increased friction.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MAEDA (JP-2008100240-A)(NPL Ref O) in view of TOHRU (WO-2018070542-A1)(NPL Ref Q) further in view of  YAMAGATA (US 20150231688 A1) and KUMAGAI (US 20180229287 A1), as applied in claim 5, further in view of HOCHMUTH (DE 102006054771 A1).
As to claim 9, MAEDA in view of TOHRU, YAMAGATA and KUMAGAI teaches the method for producing an outer panel having a character line according to claim 5, wherein the particle fixing portion has a wear resistance and life of use. (KUMAGAI, ¶0007 teaches that the prior art method of using this diamond film disclose a wear life of the film.)
MAEDA in view of TOHRU, YAMAGATA and KUMAGI does not explicitly disclose that the particle fixing portion is exchanged with another particle fixing portion according to an operating condition.
However, HOCHMUTH teaches an area of increased friction (interpreted as analogous to the particle fixing portion of the invention of MAEDA in view of TOHRU, YAMAGATA and KUMAGI) that is exchanged with another particle fixing portion according to an operating condition. (Figure 1 shows a press structure with an insert (7).  ¶0010 teaches this insert is exchangeable and increases the hardness of the mold area.  ¶0007 teaches the use of the exchangeable inserts allows for surface areas of increased friction energy to be more wear-resistant.  ¶0003 teaches the wear protection is tailored to the requirements with regard to the abrasive loads acting on the metal forming.  This disclosure is interpreted as the exchangeable inserts being used based on the operating condition of the press.)
One of ordinary skill would have been motivated to apply the known exchangeable inserts technique of HOCHMUTH to the frictional coating of MAEDA in view of TOHRU, YAMAGATA and KUMAGI in order to provide a replaceable wear part in an area of increased frictional energy to extend the service life of the overall punch/die. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known exchangeable inserts technique of HOCHMUTH to the frictional coating of MAEDA in view of TOHRU, YAMAGATA and KUMAGI because it has been held to be prima facie obvious to apply a .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over MAEDA (JP-2008100240-A)(NPL Ref O) in view of TOHRU (WO-2018070542-A1)(NPL Ref Q) and YAMAGATA (US 20150231688 A1), as applied in claim 1, further in view of KUROKAWA (US 20040194527 A1).
As to claim 11, MAEDA in view of TOHRU and YAMAGATA teaches the method for producing an outer panel having a character line according to claim 1, wherein at least one of the projecting portion and the punch shoulder R portion includes an area of increased surface roughness. (TOHRU, Page 9, 1st paragraph teaches an increase of the coefficient of friction of the die areas around the bend area (10f).)
MAEDA in view of TOHRU and YAMAGATA does not explicitly disclose at least one of the projecting portion and the punch shoulder R portion includes a protrusion.
However, KUROKAWA teaches the use of a protrusion to increase frictional force on an area of a punch/die.  (Figure 1 teaches projections (micro-rough layer, 6) in an area of the die (1).  ¶0022 teaches this micro-roughness is used prevent movement perpendicular to the pressing direction. ¶0023 teaches the micro-rough layer includes protrusions of 0.01mm to 0.06mm)
One of ordinary skill in the art would have been motivated to apply the known micro-roughness technique of KUROKAWA to the area frictional force increase process of MAEDA in view of TOHRU and YAMAGATA in order to increase the resistance in a (KUROKAWA ¶0022).  This motivation is relevant due to the invention of MAEDA in view of TOHRU and YAMAGATA being motivated to prevent material flow away from the bend area.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known micro-roughness technique of KUROKAWA to the area frictional force increase process of MAEDA in view of TOHRU and YAMAGATA because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 12, MAEDA in view of TOHRU, YAMAGATA and KUROKAWA teaches the method for producing an outer panel having a character line according to claim 11, wherein a height of the protrusion is 0.02 to 0.10 mm. (KUROKAWA, ¶0023 teaches the protrusions are 0.01 to 0.06mm in height.)

As to claim 13, MAEDA in view of TOHRU, YAMAGATA and KUROKAWA teaches the method for producing an outer panel having a character line according to claim 11, wherein the protrusion comes into contact with a non-design surface of the blank which is an inner surface of the outer panel. (MAEDA, Figure 5 teaches the lower punch has a protrusion section (Where it contacts the character line (85)) that contacts the inside surface of the outer panel.  This section is where the combined invention of MAEDA in view of TOHRU, YAMAGATA and KUROKAWA is interpreted as having the protrusions for increased friction.)

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best found prior art does not teach or obviate the limitations of dependent claim 6.
While the prior art has examples of particles embedded in a carrier substrate in order to increase roughness (See MARTIN (US 5551959), SUNG (US 9011563), SUNG ‘802 (US 9724802), SUNG ‘100 (US 9868100), and BOUTAGHOU (US 20110104989 A1)), none of the found prior art provided a teaching, suggestion, or motivation to combine the references with a press apparatus structure as claimed.  The found prior art pertained to abrasive and cutting tools, not for increasing the friction of a punch surface.

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 
On pages 7-8 of the remarks, applicant provides arguments regarding the combination of MAEDA and TOHRU, specifically regarding the limitation “a static friction coefficient of a first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of a second portion of the punch which excludes the first portion with respect to the blank".
Applicant asserts that: “Tohru does not teach that the friction coefficient of one part of the mold surface is larger than the friction coefficient of the other part of the mold surface.”
Examiner respectfully asserts that the interpretation of TOHRU in the office action is that the area of concern for material outflow is the grounded portion (Item 10f in figure 2), which is interpreted as analogous to the character line portion in MAEDA.  The 1st
Applicant also asserts that: “there is no motivation to apply the friction increasing technique of Tohru to the bend area contacting surfaces of Maeda in order to reduce the outflow of material from that region.” Because: “in Tohru, as described in paragraph [0057], the friction coefficient of the mold surface is increased in order to prevent the slack from flowing out to the outer and inner wall side when it is crushed.” And “as described in paragraphs [0004] and [0052] of Maeda, the object of the invention disclosed in Maeda is to prevent the material from flowing in from both sides of the character line when pressing a workpiece. However, there is no description or suggestion in Maeda about preventing the material from flowing out of the character line.”
Examiner respectfully asserts that the nature of increasing the coefficient of friction (in the combination of MAEDA and TOHRU) is such that material flow in either direction is lessened, as the frictional force will act against any material flow.
Applicant also asserts that: “in Maeda, there is no action to crush the character line. Therefore, there is no motivation to apply Tohru's technique, which prevents the slack from flowing out to the outer wall and inner wall side when it is crushed, to Maeda.”
Examiner respectfully asserts that the metal sheet of MAEDA is sandwiched between two press surfaces, and although it may not be the same as the technique of TOHRU (crushing), the additional friction on the surface of the punch shoulder R portion or projecting portion would perform the same .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 March 2022